Citation Nr: 1620758	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-32 682	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty with the Philippine Commonwealth Army from September 1941 to April 1942 and from October 1945 to June 1946.  He was a prisoner of war (POW) from April 10, 1942 to April 19, 1942.  He died in June 2003.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2012 decision of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2014 decision, the Board, in pertinent part, reopened the Appellant's claim and denied it on the merits.  The Appellant appealed that decision to the Court.  In September 2015, the Court issued a Memorandum Decision that vacated the portion of the January 2014 Board decision that denied service connection for the cause of the Veteran's death and remanded the matter for further action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action on her part is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death and has alleged that the primary or contributory cause of his death was service-connected posttraumatic stress disorder (PTSD) or peptic ulcer disease that was secondary to service-connected PTSD.

The Veteran's death certificate lists the immediate cause of death as respiratory failure secondary to pleural effusion, secondary to pulmonary metastasis.  Underlying causes included colorectal malignancy with pulmonary and liver metastasis.  The death certificate also lists upper gastrointestinal bleeding and PTSD as other significant conditions contributing to death.

In its September 2015 Memorandum Decision, the Court found that the Board had not adequately considered whether the Veteran's peptic ulcer disease was caused or aggravated by his service-connected PTSD.  The Court pointed to an undated certified statement from Dr. M.L.P., received in June 2005, which indicates that when the Veteran sought treatment for a peptic ulcer condition in April 1980 he was focused on his memories of service.  Dr. M.L.P. also stated that a few weeks prior to his death, the Veteran was experiencing severe epigastric pain, headache, vomiting, and blackish stool.  The Court indicated that this record suggests a link between the Veteran's service-connected PTSD and the physical manifestations of peptic ulcer disease.

The Court also found that the Board erred by relying on the November 2003 VA examiner's conclusion that service-connected PTSD did not cause or contribute to the Veteran's death.  Specifically, the Court noted that the VA examiner failed to support his conclusion that the Veteran's irritable and depressed behavior towards the end of his life could be "attributed to another form of mental disorder, most notably the ones with an organic (Delirium, Organic Atypical Psychosis etc.) etiology" and not symptoms of PTSD.  The Court also found that the examiner failed to consider whether the Veteran's PTSD "aided or lent assistance" in his eventual death.  The Court noted that statements from the Appellant, the Veteran's daughter, P.C.P., and Dr. T.M. all reported that during the days leading up to the Veteran's death he experienced episodes of irritability and impatience, refusing medication, and forcibly removing his oxygen tube.  The Court found that the "examiner should have considered whether the Veteran's irritability, which has previously been attributed to PTSD and led him to pull out his oxygen tube, could have expedited the dying process, especially given that 'respiratory failure' is listed as an immediate cause of death."  Mem. Dec. at 8.

In order to ensure compliance with the Memorandum Decision, the Board must remand the case to obtain adequate opinions on pertinent questions related to the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate clinician for review and for an opinion on the cause of the Veteran's death.  

After reviewing the Veteran's claims file, the reviewing clinician should provide opinions on the following questions:

(A)  (1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's peptic ulcer disease was caused by symptoms of service-connected PTSD?

(2)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's peptic ulcer disease was aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by symptoms of service-connected PTSD?

(3)  If it is determined that peptic ulcer disease was at least as likely as not caused or aggravated by service-connected PTSD, then is it at least as likely as not (50 percent or greater probability) that peptic ulcer disease was a principal (primary) or contributory (contributed materially or substantially; combined to cause death; aided or lent assistance to the production of death) cause of the Veteran's death, including whether symptoms manifestations of PTSD expedited the dying process?  

In responding to questions (A)(1)-(3), the reviewing clinician is asked to consider and discuss, as necessary, the certified statement received in June 2005 from Dr. M.L.P.

(B)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD was a principal (primary) or contributory (contributed materially or substantially; combined to cause death; aided or lent assistance to the production of death) cause of the Veteran's death?  In particular, did the Veteran's irritability, which had previously been attributed to PTSD and reportedly led him to pull out his oxygen tube, expedite the dying process, given that 'respiratory failure' is listed as an immediate cause of death?

In responding to question (B), the reviewing clinician is asked to consider and discuss, as necessary, the following evidence:

* A February 2003 VA psychiatric examination, including symptoms noted as being attributed to PTSD; 
* An August 2003 Case Summary of the Veteran from Dr. T.M., a September 2003 Affidavit from the Appellant, and a September 2003 Affidavit from the Veteran's daughter, P.C.P., regarding symptoms of irritability, anger, and impatience that the Veteran experienced in the days leading up to his death and the effect of those symptoms; and 
* A November 2003 VA clinician's opinion on the cause of the Veteran's death. 

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Appellant with a supplemental statement of the case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




